                 Case 2:19-cv-01317-RAJ Document 12 Filed 09/27/19 Page 1 of 8




 1                                                                                 The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 8                                                 AT SEATTLE
 9                                                                      )
     MEGAN MING FRANCIS, et al.,                                        )   No. 2:19-cv-1317-RAJ
10                                                                      )
         Plaintiffs,                                                    )   DEFENDANT’S ANSWER TO
11                                        v.                            )   PLAINTIFFS’ COMPLAINT
                                                                        )
12   UNITED STATES DEPARTMENT OF                                        )
     JUSTICE,                                                           )
13                                                                      )
         Defendants.                                                    )
14                                                                      )
15

16

17

18
19

20

21

22

23

24

25

26

27

     DEF.’S ANSWER TO PLS.’ COMPL.                                                          United States Department of Justice
     Megan Ming Frances, et al. v. Dep’t of Justice, 2:19-cv-1317-RAJ                  Civil Division, Federal Programs Branch
                                                                                                             1100 L Street NW
                                                                                                        Washington, DC 20530
                                                                                                                  202-514-0265
                 Case 2:19-cv-01317-RAJ Document 12 Filed 09/27/19 Page 2 of 8




 1             Defendant, the United States Department of Justice (“DOJ” or “Defendant”), through its
 2   undersigned counsel, hereby answers the numbered paragraphs of the Complaint, ECF No. 1,
 3   filed by plaintiffs Megan Ming Francis, Matthew J. Connelly, Mary L. Dudziak, Matthew L.
 4   Jones, Hiroshi Motomura, Campaign for Accountability, and the Knight First Amendment
 5   Institute at Columbia University (collectively, “Plaintiffs”) as follows.
 6             1. This paragraph consists of Plaintiffs’ characterization of this lawsuit to which no
 7   response is required.
 8             2. This paragraph consists of Plaintiffs’ characterization of this lawsuit to which no
 9   response is required.
10             3. Defendant admits that the Office of Legal Counsel (“OLC”) has not published all of
11   its opinions. The remainder of this paragraph consists of legal conclusions to which no
12   response is required.
13             4. Defendant admits that Plaintiffs filed a FOIA request seeking all of OLC’s formal
14   written opinions issued prior to February 15, 1994. Defendant respectfully refers the Court to
15   that request, ECF No. 1-1, Ex. A, for a full and accurate statement of its contents. Defendant
16   lacks knowledge or information sufficient to form a belief about the remaining allegations in
17   this paragraph.
18             5. This paragraph consists of Plaintiffs’ characterization of this lawsuit to which no
19   response is required.
20             6. This paragraph consists of legal conclusions to which no response is required.
21             7. This paragraph consists of legal conclusions to which no response is required.
22             8. Defendant lacks knowledge or information sufficient to form a belief about the truth
23   of the allegations contained in this paragraph.
24             9. Defendant lacks knowledge or information sufficient to form a belief about the truth
25   of the allegations contained in this paragraph.
26

27
     DEF.’S ANSWER TO PLS.’ COMPL.                                               United States Department of Justice
     Megan Ming Frances, et al. v. Dep’t of Justice, 2:19-cv-1317-RAJ-1     Civil Division, Federal Programs Branch
                                                                                                  1100 L Street NW
                                                                                             Washington, DC 20530
                                                                                                       202-514-0265
                 Case 2:19-cv-01317-RAJ Document 12 Filed 09/27/19 Page 3 of 8




 1             10. Defendant lacks knowledge or information sufficient to form a belief about the truth

 2   of the allegations contained in this paragraph.

 3             11. Defendant lacks knowledge or information sufficient to form a belief about the truth

 4   of the allegations contained in this paragraph.

 5             12. Defendant lacks knowledge or information sufficient to form a belief about the truth

 6   of the allegations contained in this paragraph.

 7             13. Defendant lacks knowledge or information sufficient to form a belief about the truth

 8   of the allegations contained in this paragraph.

 9             14. Defendant lacks knowledge or information sufficient to form a belief about the truth

10   of the allegations contained in this paragraph.

11             15. Defendant admits that DOJ is an agency within the meaning of 5 U.S.C. § 552(f).

12   Defendant admits that OLC is a component of DOJ. The remainder of this paragraph consists

13   of legal conclusions to which no response is required.

14             16. Admitted.

15             17. The phrase “virtually all” in the first sentence of this paragraph is vague, and

16   Defendant therefore denies this sentence. The remaining allegations in this paragraph consist

17   of legal conclusions about the meaning of the cited regulations and Executive Order, to which

18   no response is required.

19             18. This paragraph contains legal conclusions to which no response is required.

20             19. The allegations in this paragraph do not set forth a claim for relief or aver facts in

21   support of a claim to which an answer is required. Further, this paragraph contains legal

22   conclusions to which no response is required.

23             20. The allegations in this paragraph do not set forth a claim for relief or aver facts in

24   support of a claim to which an answer is required. Further, this paragraph contains legal

25   conclusions to which no response is required.

26             21. Defendant admits that OLC published the Memorandum from David J. Barron,

27   Acting Assistant Att’y Gen., Office of Legal Counsel, to Attorneys of the Office, Re: Best
     DEF.’S ANSWER TO PLS.’ COMPL.                                                 United States Department of Justice
     Megan Ming Frances, et al. v. Dep’t of Justice, 2:19-cv-1317-RAJ-2       Civil Division, Federal Programs Branch
                                                                                                    1100 L Street NW
                                                                                               Washington, DC 20530
                                                                                                         202-514-0265
                 Case 2:19-cv-01317-RAJ Document 12 Filed 09/27/19 Page 4 of 8




 1   Practices for OLC Legal Advice and Written Opinions 1 (July 16, 2010), available at

 2   https://www.justice.gov/sites/default/files/olc/legacy/2010/08/26/olc-legal-advice-opinions.pdf

 3   (ECF No. 1-1, Ex. B) (“Barron Memo”); and Memorandum from Steven Bradbury, Principal

 4   Deputy Assistant Attorney Gen., to Attorneys of the Office of Legal Counsel, at 1 (May 16,

 5   2005), available at ttps://www.justice.gov/sites/default/files/pages/attachments/2014/07/11/olc-

 6   best-practices2005.pdf (ECF No. 1-1, Ex. C) (“Bradbury Memo”). Defendant respectfully

 7   refers the Court to the memoranda for a complete and accurate statement of their contents. The

 8   remainder of this paragraph consists of legal conclusions to which no response is required.

 9             22. This paragraph contains legal conclusions to which no response is required.

10             23. This paragraph contains legal conclusions to which no response is required.

11             24. Defendant admits that the quotations in this paragraph are from the Barron Memo,

12   and Defendant respectfully refers the Court to the memorandum for a complete and accurate

13   statement of its contents. The remainder of the paragraph contains legal conclusions to which

14   no response is required.

15             25. Defendant admits that the quotations in this paragraph are from the Bradbury

16   Memo, and Defendant respectfully refers the Court to the memorandum for a complete and

17   accurate statement of its contents. The remainder of paragraph contains legal conclusions to

18   which no response is required.

19             26. This paragraph contains legal conclusions to which no response is required.

20             27. This paragraph contains legal conclusions to which no response is required.

21             28. Defendant admits that OLC published the Memorandum Opinion for the Attorney

22   General, Overview of the War Powers Resolution (Oct. 30, 1984), available at

23   https://www.justice.gov/file/23691/download; and Memorandum Opinion for the Attorney

24   General, Whether the Food and Drug Administration Has Jurisdiction over Articles Intended

25   for Use in Lawful Executions (May 3, 2018, slip op.), available at

26   https://www.justice.gov/olc/opinion/file/1162686/download. Defendant respectfully refers the

27
     DEF.’S ANSWER TO PLS.’ COMPL.                                             United States Department of Justice
     Megan Ming Frances, et al. v. Dep’t of Justice, 2:19-cv-1317-RAJ-3   Civil Division, Federal Programs Branch
                                                                                                1100 L Street NW
                                                                                           Washington, DC 20530
                                                                                                     202-514-0265
                 Case 2:19-cv-01317-RAJ Document 12 Filed 09/27/19 Page 5 of 8




 1   Court to the memoranda for a complete and accurate statement of their contents. The

 2   remainder of this paragraph consists of legal conclusions to which no response is required.

 3             29. Defendant admits that prior to 1977 OLC generally did not publish any opinions

 4   that were not signed by the Attorney General, that in 1977 it began to publish volumes of

 5   opinions, and that OLC represented the opinions published in that volume constituted

 6   approximately one quarter of the office’s written legal opinions rendered in 1977. Defendant

 7   respectfully refers the Court to the Opinions of the Office of Legal Counsel, 1 Op. O.L.C.

 8   (1977), for a complete and accurate statement of its contents. The remainder of this paragraph

 9   consists of legal conclusions to which no response is required.

10             30. Defendant admits that OLC published only select opinions in the volumes it

11   published after 1977, that OLC has sometimes noted that its volumes have not included a

12   number of opinions, and that its 1991 volume contained 13 published opinions. Defendant

13   denies that OLC described the number of opinions that were not included in the volumes as

14   “significant.” The remainder of the allegations in this paragraph regarding the views of a

15   former OLC official do not set forth a claim for relief or aver facts in support of a claim to

16   which an answer is required. Further, this paragraph contains legal conclusions to which no

17   response is required.

18             31. Defendant lacks knowledge or information sufficient to form a belief about the truth

19   of the allegations with respect to the Sunlight Foundation contained in this paragraph. The

20   remainder of the allegations in this paragraph do not set forth a claim for relief or aver facts in

21   support of a claim to which an answer is required. Further, this paragraph contains legal

22   conclusions to which no response is required.

23             32.        Defendant admits that the quotations in this paragraph are from the Barron

24   Memo and that this paragraph summarizes the ordinary OLC publication process, and

25   Defendant respectfully refers the Court to the memorandum for a complete and accurate

26   statement of its contents.

27
     DEF.’S ANSWER TO PLS.’ COMPL.                                                 United States Department of Justice
     Megan Ming Frances, et al. v. Dep’t of Justice, 2:19-cv-1317-RAJ-4       Civil Division, Federal Programs Branch
                                                                                                    1100 L Street NW
                                                                                               Washington, DC 20530
                                                                                                         202-514-0265
                 Case 2:19-cv-01317-RAJ Document 12 Filed 09/27/19 Page 6 of 8




 1             33. Defendant admits that Plaintiffs sent a FOIA request to OLC on February 15, 2019

 2   seeking all of OLC’s formal written opinions issued prior to February 15, 1994, and

 3   respectfully refers the Court to that request for a complete and accurate statement of its

 4   contents, ECF No. 1-1, Ex. A.

 5             34. Defendant admits that the FOIA request sought OLC opinions described by (1)-(5),

 6   Defendant denies that the FOIA request provided all the example opinions specified in

 7   Footnote 43 of the Complaint. Defendant respectfully refers the Court to the FOIA request for

 8   a complete and accurate statement of its contents, ECF No. 1-1, Ex. A.

 9             35. Defendant admits that in its February 15, 2019 FOIA request to OLC, Plaintiffs

10   sought a waiver of document search, review, and duplication fees. Defendant respectfully

11   refers the Court to the request for a complete and accurate statement of its contents, ECF No. 1-

12   1, Ex. A.

13             36. Admitted. Defendant respectfully refers the Court to March 15, 2019 e-mail from

14   OLC for a complete and accurate statement of its contents, attached as Exhibit A.

15             37. Defendant admits that the Plaintiffs spoke by telephone with Jared Kaprove of OLC

16   on March 21, 2019 and discussed ways to narrow Plaintiffs’ request, including by relying on a

17   sample of the opinions for purposes of litigation. Defendant denies that this paragraph contains

18   the complete characterization of the telephone discussion.

19             38. Admitted.

20             39. Admitted.

21             40. Denied.

22             41. This paragraph consists of legal conclusions to which no response is required.

23             42. This paragraph consists of legal conclusions to which no response is required

24             43. This paragraph consists of legal conclusions to which no response is required

25             44. This paragraph consists of legal conclusions to which no response is required

26

27
     DEF.’S ANSWER TO PLS.’ COMPL.                                              United States Department of Justice
     Megan Ming Frances, et al. v. Dep’t of Justice, 2:19-cv-1317-RAJ-5    Civil Division, Federal Programs Branch
                                                                                                 1100 L Street NW
                                                                                            Washington, DC 20530
                                                                                                      202-514-0265
                 Case 2:19-cv-01317-RAJ Document 12 Filed 09/27/19 Page 7 of 8




 1             The remainder of the Complaint sets forth Plaintiffs’ requested relief, to which no

 2   response is required. To the extent a response is deemed required, Defendant denies that

 3   Plaintiffs are entitled to the relief that they seek or to any other relief in this action.

 4             Defendant further denies all allegations in Plaintiffs’ Complaint not expressly admitted

 5   or denied.

 6                                                 AFFIRMATIVE DEFENSES

 7             1. Defendant’s actions do not violate the FOIA or any other statutory or regulatory

 8   provision.

 9             2. Some or all of the requested documents and information are exempt from disclosure

10   under the FOIA. See 5 U.S.C. § 552(b).

11             3. Plaintiff failed to exhaust administrative remedies.

12

13   DATED: September 27, 2019                                       Respectfully submitted,
14
                                                                     JOSEPH H. HUNT
15                                                                   Assistant Attorney General
                                                                     Civil Division
16
                                                                     MARCIA BERMAN
17                                                                   Assistant Branch Director
18                                                                   Federal Programs Branch

19
                                                                     /s/ Rebecca Cutri-Kohart
20                                                                   REBECCA CUTRI-KOHART
                                                                     DC Bar No. 1049030
21                                                                   Trial Attorney
22                                                                   U.S. Department of Justice
                                                                     Civil Division, Federal Programs Branch
23                                                                   1100 L Street NW
                                                                     Washington, DC 20530
24                                                                   (202) 514-0265 (telephone)
                                                                     (202) 616-8460 (facsimile)
25                                                                   rebecca.cutri-kohart@usdoj.gov
26
                                                                     Attorneys for Defendant
27
     DEF.’S ANSWER TO PLS.’ COMPL.                                                              United States Department of Justice
     Megan Ming Frances, et al. v. Dep’t of Justice, 2:19-cv-1317-RAJ-6                    Civil Division, Federal Programs Branch
                                                                                                                 1100 L Street NW
                                                                                                            Washington, DC 20530
                                                                                                                      202-514-0265
                 Case 2:19-cv-01317-RAJ Document 12 Filed 09/27/19 Page 8 of 8



                                                  CERTIFICATE OF SERVICE
 1

 2             I hereby certify that on September 27, 2019, I electronically filed the foregoing Answer
 3   using the Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of
 4   record.
 5
     Dated: September 27, 2019                                            /s/ Rebecca Cutri-Kohart
 6                                                                        REBECCA CUTRI-KOHART
 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     DEF.’S ANSWER TO PLS.’ COMPL.                                                        United States Department of Justice
     Megan Ming Frances, et al. v. Dep’t of Justice, 2:19-cv-1317-RAJ-7              Civil Division, Federal Programs Branch
                                                                                                           1100 L Street NW
                                                                                                      Washington, DC 20530
                                                                                                                202-514-0265
